               IN THE UNITED STATES DISTRICT COURT FOR THE
            EASTERN DISTRICT OF TENNESSEE WINCHESTER DIVISION

 Ashton Hughes,                            )
 Joshua VanDusen,                          )
 Shannon Helmers, and                      )
 Charles Dodson,                           )
                                           )
        Plaintiffs,                        )       No. 4:19-CV-00028-CLC-SKL
 v.                                        )
                                           )       JURY DEMAND
 Denise Jackson and,                       )
 RVShare, LLC.,                            )
                                           )
        Defendants.                        )
                                           )


                                 NOTICE OF WITHDRAW


        TAKE NOTICE that Calli C. Kovalic is withdrawing as one of the attorneys of record for

 Defendants, as she is no longer associated with Luther-Anderson, PLLP, and will no longer be

 associated with the above-captioned case. Please remove Ms. Kovalic from service effective

 September 27, 2019

                                           Respectfully submitted,

                                           LUTHER-ANDERSON, PLLP


                                           By:     /s/ Gerard M. Siciliano
                                                   GERARD M. SICILIANO, BPR # 9647
                                                   Attorney for Defendants
                                                   100 W. Martin Luther King Blvd. Ste 700
                                                   P. O. Box 151
                                                   Chattanooga, TN 37401-0151
                                                   (423) 756-5034




                                               1

Case 4:19-cv-00028-CLC-SKL Document 40 Filed 09/27/19 Page 1 of 2 PageID #: 208
                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 26h day of September 2019 I electronically filed the foregoing
 document with the Clerk of the Court by using the CM/ECF system, which will automatically send
 a notice of filing to the following:

        Philip N. Elbert, Esq.
        Jeffrey A. Zager, Esq.
        Benjamin C. Aaron, Esq.
        NEAL & HARWELL, PLC
        1201 Demonbren Street, Suite 1000
        Nashville, TN 37203

        This 26th day of September 2019.

 The foregoing document was served via U.S. Mail upon the following:

        Herbert H. Slatery III
        Office of the Attorney General and Reporter
        P.O. Box 20207
        Nashville, TN 37202-0207

        This 26th day of September 2019.


                                       LUTHER-ANDERSON, PLLP


                                       By:    /s/ Gerard M. Siciliano
                                              GERARD M. SICILIANO, BPR # 9647




                                                 2

Case 4:19-cv-00028-CLC-SKL Document 40 Filed 09/27/19 Page 2 of 2 PageID #: 209
